[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO DISMISS
The plaintiff brings this action against the Department of Correction Claims and Funds Department in a claim for money damages for alleged failure to provide immediate and adequate treatment when on or after January 18, 1997 he broke two (2) upper eye teeth and a dental bridge and on or after August 13, 1996 he dislocated his left "pinky" finger and as a result has lost some control of it. The plaintiff is an inmate at the MacDougall Correction Institution under the jurisdiction of the Connecticut Commissioner of Correction. The defendant has moved to dismiss.
The claims of damages brought against the Department of Correction and certain officials of the department "are, in effect, actions against the state as a sovereign and are, therefore, barred by the doctrine of sovereign immunity."Fetterman v. University of Connecticut, 192 Conn. 539, 550. Such claims are subject to dismissal. Although all actions against government officers in either their official or individual capacities need not be barred, as pleaded here the claims are, in effect, against the government. Id. 552.
The plaintiff was not without a remedy. As he did for his dental problem, a claim to the Claims Commissioner was available, albeit unsuccessfully.
For the above reasons the motion to dismiss is granted.
Corrigan, JTR